DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.


Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
Independent Claim 1 describes the claim as a “method” in the preamble.  The claim 1 limitations set forth the various steps of the method.  The limitations state the steps of the method are being performed by “an order fulfillment system”.  However, a “system” comprises a compilation of components, devices, equipment, apparatus, and/or elements configured to perform the specific functions to achieve an intended result of the steps in the method (ie, receiving, determining, selecting, controlling, and performing).  The Specification does not contain a description of any elements that comprise the “order fulfillment system”.  More specifically, the claims are the only place where the phrase “an order fulfillment system” is used.  In fact, the Specification uses the word “system” almost exclusively by reference to a “robot management system”.  As a result, Claim 1 fails to particularly point out and distinctly claim the subject matter which the inventor is claiming as the invention. 
Claim 4 contains a limitation that recites the phrase “by the order fulfillment system” which is vague because it does not describe a specific element of the “system” performing the determining step.
Claim 7 contains a limitation that recites the phrase “by the order fulfillment system” which is vague because it does not describe a specific element of the “system” performing the determining step.
Claim 11 contains a limitation that recites the phrase “by the order fulfillment system” which is vague because it does not describe a specific element of the “system” that assigned the tasks.
Claim 12 contains a limitation that recites the phrase “by the order fulfillment system” which is vague because it does not describe a specific element of the “system” that assigned the tasks.
Claims 2-14 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 15-20 are allowed.  Independent claims 15 and 20 are allowable because they recite subject matter related to performing an out-of-order fulfillment of a plurality of orders at an order fulfillment station that was not disclosed, nor taught or fairly suggested, by the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 2, 2022